Case 1:18-cv-24100-MGC Document 130-1 Entered on FLSD Docket 12/04/2020 Page 1 of 10
Case 1:18-cv-24100-MGC Document 130-1 Entered on FLSD Docket 12/04/2020 Page 2 of 10
Case 1:18-cv-24100-MGC Document 130-1 Entered on FLSD Docket 12/04/2020 Page 3 of 10
Case 1:18-cv-24100-MGC Document 130-1 Entered on FLSD Docket 12/04/2020 Page 4 of 10
Case 1:18-cv-24100-MGC Document 130-1 Entered on FLSD Docket 12/04/2020 Page 5 of 10
Case 1:18-cv-24100-MGC Document 130-1 Entered on FLSD Docket 12/04/2020 Page 6 of 10
Case 1:18-cv-24100-MGC Document 130-1 Entered on FLSD Docket 12/04/2020 Page 7 of 10
Case 1:18-cv-24100-MGC Document 130-1 Entered on FLSD Docket 12/04/2020 Page 8 of 10
Case 1:18-cv-24100-MGC Document 130-1 Entered on FLSD Docket 12/04/2020 Page 9 of 10
Case 1:18-cv-24100-MGC Document 130-1 Entered on FLSD Docket 12/04/2020 Page 10 of
                                      10
